Title: From George Washington to Major General John Sullivan, 13 November 1779
From: Washington, George
To: Sullivan, John


        
          Dr Sir
          Head Quarters West-point [13] Novr 1779
        
        If you yet have nothing more than conjecture for the enemy’s descent in Jersey, I beg you will order the 7th Massachusetts Regiment (late Alden’s) immediately to join Pattersons Brigade at this place—And Major Parr to comply strictly with the inclosed order (which issued the 7th instant). They may as the nearest and best way, take the route by Kings-ferry. The baggage of the Regiment may from thence come up by water.
        I cannot avoid expressing much surprise, concern, and displeasure, at Col. Barbers inattention to the returns of the troops under your command. I have not had a return of them since the middle of July, and the Adjutant General informs me that he can neither get returns nor answers to his letters, when they are applied for. This is not consistent with the punctuality and usual good conduct of Col. Barbar, nor with my prepossessions in his favor—and I wish you to speak to him accordingly. For essential purposes I want these returns immediately. I am Dr Sir Your most Obt sevt
        
          Go: Washington
        
        
          P.S. Col. Scammel informs me that he has regularly furnished the troops under your command with such general orders as respected their notice. I inclose however that of the 6th of Septr and request it may be immediately attended to, as without this we cannot proceed in a distribution which our wants make absolutely necessary to be entered on without loss of time.
        
      